DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1: The limitation, “the channel including a first surface, a second surface opposite the first surface,” is indefinite.  According to the disclosure, the second surface 34b is on an opposite side of the channel space (or the channel gap) from a side of the channel space (or the channel gap) on which the first surface 34b is located.  Simply stating ‘opposite the first surface’ does not clearly define the spatial relationship between the first surface and the second surface.
Re Claim 10: The limitation, “an arcuately-shaped support portion including a first side and a second side,” is indefinite.  The support portion (50) in the drawings and specification includes many sides.  Inferring from the drawings, there can be at least four (4) sides that belong to the support portion, not counting top and bottom sides of the support portion as presented in the drawings.  Thus, it is not clear which particular sides are the first side and the second side.  The limitation, “a planar portion coupled to the support portion between the first side and the second side,” is also indefinite because the first side and the second side are indefinite.
Re Claim 15:
The limitation, “a support portion including a first side and a second side,” is indefinite.  The support portion (50) in the drawings and specification includes many sides.  Inferring from the drawings, there can be at least four (4) sides that belong to the support portion, not counting top and bottom sides of the support portion as presented in the drawings.  Thus, it is not clear which particular sides are the first side and the second side.  The limitation, “a channel formed within the support portion and extending at least partially between the first side and the second side,” is also indefinite because the first side and the second side are indefinite.
The limitation, “the channel including a first surface, a second surface opposite the first surface,” is indefinite.  According to the disclosure, the second surface 34b is on an opposite side of the channel space (or the channel gap) from a side of the channel space (or the channel gap) on which the first surface 34b is located.  Simply stating ‘opposite the first surface’ does not clearly define the spatial relationship between the first surface and the second surface.
Re Claim 18: The limitation, “a planar portion coupled to the support portion and extending between the first side and the second side,” is indefinite because the first side and the second side are indefinite.
Claims 2-9, 12-14, 16, 17, 19, and 20 are indefinite at least due to indefinite base claims.

In some cases, the indefiniteness causes barrier to determine the metes and bounds of the claim, which hinders prior-art based examination.  Once the indefiniteness is overcome, prior-art based examination will commence.  The lack of art based rejection should not be construed to be an indication of an allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merlo (US 20200160522 A1) discloses sample imaging and imagery archiving for imagery comparison.  Dupoy (FR 2997502 A1) discloses method for observing biological species.  Fey (WO 2015183092 A1) discloses container for culturing organisms, method for monitoring the culturing of organisms inside said container, and monitoring system.  Shahzad (WO 2009050632 A1) discloses apparatus, systems and methods for production and integration of compact illumination schemes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887            

/THIEN M LE/           Primary Examiner, Art Unit 2887